DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claim 1-16, drawn to an isolation device comprising cup seals and associated method of use, classified in E21B33/126.
II. Claim 17-20, drawn to a kit comprising a fluid isolator comprising expandable seals, classified in E21B33/1285.

The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design and mode of operation. Cup seals open and close based on fluid flow / the pressure differential across the seal, act as a ‘one way’ annular valve, and rely on higher pressure inside the cup to maintain sealing position. Expandable seals prevent fluid flow in both directions and do not require maintenance of pressure on a particular side to remain set.  Furthermore, the 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate status in the art in view of their different classification and require a different field of search (E.G., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries). See above for description of classes/subclasses and description of the inventive groups that would require employing different search strategies or search queries.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Ross Chaffin on 3/4/2022 a provisional election was made without traverse to prosecute the invention of group I, claims 1-16.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 17-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-7, 9-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cobb (US 20110162833).

Regarding claim 1, Cobb teaches: An isolator for use in an oil and gas well, comprising: 
a central tubular element (Cobb comprising 62/12);
a first cup (Cobb 24) disposed about the tubular element, the first cup defining an open end (Cobb near 74/62) and a closed end (Cobb near 78); and 
a second cup (Cobb 20) disposed about the tubular element, and spaced apart from the first cup, the second cup defining an open end (Cobb near 16 Fig. 6, near 70 Fig. 10) and a closed end (Cobb near ‘Fig. 6’, near 22 Fig. 10); 
in which the first cup and the second cup are configured to expand (Cobb [0025]) in response to a higher pressure at the open end than at the closed end.

Regarding claim 4, Cobb teaches: A system, comprising: a casing (Cobb not shown, [0025-0026, 0029]) formed in an underground bore (Cobb Abstract); a casing gas separator (Cobb not shown, [0007, 0025-0026, 0029-0033]) attached to the casing; and the isolator of claim 1 (Cobb Fig. 6), in which the isolator is disposed within the casing gas separator.

Regarding claim 5, Cobb teaches: An assembly, comprising: 
a production tubing string comprising: a tube (Cobb near 68, [0028, 0036]); 
a pump (Cobb 144) coupled to the tube; and an isolation device (Cobb comprising 24, 20), comprising: a tubular portion (Cobb comprising 62/12); 
(Cobb 24) disposed about the tubular portion, the first cup having an open end (Cobb near 74/62) and defining an annular space (Cobb near 74/62) within the open end and surrounding the tubular portion; and 
a second cup (Cobb 20) disposed about the tubular portion and spaced apart from the first cup, the second cup having an open end (Cobb near 16 Fig. 6, near 70 Fig. 10) and defining an annular space (Cobb inside 20) within the open end and surrounding the tubular portion; 
wherein the first cup and the second cup are disposed (Cobb Fig. 6, 10) with their open ends in face-to-face orientation; and 
wherein a pump inlet (Cobb 64) is disposed on the production tubing string between the tube and the isolation device.

Regarding claim 6, Cobb teaches: The assembly of claim 5 further comprising: a casing gas separator (Cobb comprising casing -not shown, and 10, 60, Fig. 6, 10, [0007, 0025-0026, 0029-0033]) comprising: a first hollow section (Cobb inside string formed from 68, 62, 12, 70); an annular section (Cobb not shown, between tool and the casing surrounding tool and sealed against 20, 24, [0007, 0025-0026, 0029-0033]) disposed about the first hollow section; at least one first port (Cobb one of 64, opening below 20 near ‘Fig. 6’ / near 22 in Fig. 10), in which the first port provides fluid communication between the first hollow section and the annular section; at least one second port (Cobb other of 64, opening below 20 near ‘Fig. 6’ / near 22 in Fig. 10), spaced apart from the at least one first port, in which the at least one second port provides fluid communication between the first hollow section and the annular section; (Cobb see Fig. 6, 10) the first port and the second port of the casing gas separator.
	
Regarding claim 7, Cobb teaches: The assembly of claim 6 in which the pump is an electrical submersible pump (Cobb [0028-0029]).

Regarding claim 9, Cobb teaches: The assembly of claim 6 in which the first cup and the second cup are expandable (Cobb [0025]) in response to a first pressure condition, in which the first pressure condition is defined (Cobb [0025]) as a higher pressure existing at the open end than at the closed end.

Regarding claim 10, Cobb teaches: The assembly of claim 5 in which the first cup and the second cup are expandable (Cobb [0025]) in response to a first pressure condition, in which the first pressure condition is defined (Cobb [0025]) as a higher pressure existing at the open end than at the closed end.

Regarding claim 11, Cobb teaches: A system comprising: a wellbore (Cobb not shown, Abstract, [0025-0027, 0033, 0036], Claim 18, 26, 30) having an uphole end; a hollow casing (Cobb casing – not shown, [0007, 0025-0026, 0029-0033]) disposed within the wellbore; and the assembly of claim 6, in which: the casing gas separator is attached to the casing (Cobb casing – not shown, attached to other portions of casing); and the production tubing string (Cobb attached at 68, [0028, 0031, 0036]) is disposed within the casing.

Regarding claim 12, Cobb teaches: The system of claim 11 in which: the first cup (Cobb 20) is oriented such that it is below the second cup; and the open end of the first cup is open in the uphole direction (Cobb Fig. 6, 10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cobb in view of Lebourg (US 3593797).

Regarding claim 2, Cobb teaches
The isolator of claim 1 in which the open end of the first cup and the open end of the second cup are disposed in a face-to-face orientation (Cobb Fig. 6, 10); but does not expressly state further comprising: 
a third cup disposed about the tubular element and spaced apart from the first cup and the second cup, the third cup defining an open end and a closed end; and in which the third cup is disposed in a substantially similar orientation as the second cup.
Lebourg teaches a downhole fluid isolator comprising 
(Lebourg 53), a second cup (Lebourg one of 54, 55), and a third cup (Lebourg other of 54, 55) disposed about the tubular element and spaced apart from the first cup and the second cup, the third cup defining an open end (Lebourg uphole) and a closed end (Lebourg downhole); and in which the third cup is disposed in a substantially similar orientation as the second cup.
It would have been considered obvious to one of ordinary skill in the art before the effective filing date or at the time the invention was made to have modified Cobb to include additional seals in order to allow the operator to isolate multiple zones of interest and customize the production fluid path based on the specific wellbore and formation characteristics where the tool is to be deployed. 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cobb in view of Reid (US 20110162832).

Regarding claim 3, Cobb teaches
The isolator of claim 1 but does not describe the pump / motor assembly or expressly state further comprising: a rotatable shaft, disposed within the tubular element and relatively rotatable thereto; and one or more bearings configured to support the shaft within the tubular element.
	Reid teaches a downhole fluid isolation device comprising a plurality of cup seals (Reid 46) and a motor / pump assembly (Reid comprising 38, 22) comprising a rotatable shaft (Reid 40), disposed within the tubular element and relatively rotatable (Reid 78) configured to support the shaft within the tubular element.
	It would have been considered obvious to one of ordinary skill in the art before the effective filing date or at the time the invention was made to have modified Cobb to include positioning the motor below the isolation assembly and the pump above the isolation assembly in order to allow the fluid flow path to transfer heat from the motor to the fluid, cooling the motor and increasing the gas/fluid separation rate. 

Allowable Subject Matter
Claims 8, 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Prior Art
The following prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
Baker (US 2562079) teaching multiple cup seals for isolating multiple zones and customizing production flow path based on wellbore conditions.
Mullins (US 20040112588) teaches a wellbore clean out system comprising cup seals, annular ports, and coaxial flow paths. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Carroll whose telephone number is (571)272-4808. The examiner can normally be reached M-F 2:00-10:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David Carroll/           Primary Examiner, Art Unit 3674